SuPn¢-:Me Coum'
OF
NEvAnA

{o) man a@

Case 1:18-mcl91490-PBS Document 7 Filed 11/20/18 Page 1 of 6

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF | :~No. 76453

MARC J. RANDAZZA, BAR NO. 12265.

 

 

mae

UCT l 0 2018

    

F._ ar

ORDER APPROVING CONDITIONAL GUILTY PLEA AGR MENT
l This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel’s recommendation that this court approve, pursuant
to SCR 113, a conditional guilty plea agreement in exchange for a stated
form of discipline for attorney Marc J. Randazza. Under the agreement,
Randazza admitted to violating RPC 1.8(a) (conflict of interest: current
clients: specific rules) and RPC 5.6 (restrictions on right to practice) in
exchange for a 12-m0nth suspension, stayed for a period of 18 months
subject to conditions
Randazza has admitted to the facts and the violations alleged
in two counts set forth in the amended complaintl The record therefore
establishes that Randazza violated the above-listed rules by loaning money
to his client Without informing the client in Writing of the desirability of
obtaining independent counsel, and by negotiating With opposing counsel to
receive, as part of a settlement, a retainer for future legal services.
As Randazza admitted to the violations as part of the plea

agreement, the issue for this court is whether the agreed-upon discipline

 

1In exchange for Randazza’s guilty plea, the State Bar agreed to
dismiss the remaining seven counts in the amended complaint

naacp

 

 

j »,_Case'dl,:jl.g_mc`_`gl¢;g@-Pss"’Do'cument?` Fil'ed‘ii/éo/ie Pagezofe .

   

 

 

 

  
   

.",.

 
 

,.~ »., »r-¢-

`__~\ .

 

SuPF\EME Coun'r
oF
NEvAnA

(o) 1947A ®

 

Case 1:18-mc-91490-PBS Document 7 Filed 11/20/18 Page 3 of 6

sufficiently protects the public, the courts, and the legal profession. State
Bar of Nev. v. Clcciborne, 104 Nev. 115, 213, 756 P.Zd 464, 527-28 (1988)
(explaining purpose of attorney discipline). In determining the appropriate
discipline, We weigh four factors: “the duty violated, the lawyer’s mental
State, the potential or actual injury caused by the lawyer’s misconduct, and
the existence of aggravating and mitigating fact'ors.” In re Discipline of
Lerner, 124 NeV. 1232, 1246, 197 P.Bd 1067, 1077 (2008).

Randazza has admitted to violating duties owed to his client

`(conflict of interest) and the legal profession (restrictions on right to

practice), and the admitted facts reflect that the misconduct was knowing.
His conduct may have caused a delay in the disbursement of settlement
funds to his client. The baseline sanction for both rule violations, before
considering aggravating and mitigating circumstances is suspensionj
Standards for Imposing Lawyer Sanctions, Compendium of Professional
Responsibility Rules and Standards, Standard 4.32 (Am. Bar Ass’n 2017)
(providing that suspension is appropriate when a lawyer “knows of a conflict
of interest and does not fully disclose to a client the possible effect of that
conflict, and causes injury or potential injury to a client”); id. Standard 7.2
(providing that suspension is appropriate when a lawyer “knowingly
engages in conduct that is a violation of a duty owed as a professional and
causes injury or potential injury to a client, the public, or the legal system”).
The record supports one aggravating circumstance (substantial experience
in the practice of law) and three mitigating circumstances (absence of prior
disciplinary record, full and free disclosure to disciplinary authority or
cooperative attitude toward proceeding, and delay in disciplinary
proceedings). Considering all the factors, we conclude that the agreed»upon

discipline is appropriate

 

 

 

 

 

 

 

 

 

.
.~,,-... ..`,~ .\_~. ...»._,.~,...-_;.~-_' :
, ' *)’*.
- - ‘ : \‘ 4

 

 

         

       

. `('i
- x
-: .. ~ l ~` , .¢ j . ' z

   

 

 

W.., : *, “». 4 l _.4 _ l __` .- : "».4-

     

      
    
 

 

   

 

,~,:;.'....4 -

 

 

 

 

 

 

 

Case 1:18-mc-91490-PBS Document 7 Filed 11/20/18 Page 5 of 6

Accordingly, we hereby suspend Marc J. Randazza for 12
months, stayed for 18 months commencing on the date of this order, subject
to the following conditions: (1) Randazza shall “stay out of trouble” during
the probationary period, “meaning that he will have no new grievance
arising out of conduct post-dating the date of the plea Which results in the
imposition of actual discipline (a Letter of Reprimand or above, SCR 102)
against him”; (2) he shall successfully complete 20 hours of CLE in ethics in
addition to his normal CLE requirements during the probationary period;
(3) he shall seek the advice and approval of an independent and unaffiliated
ethics attorney in the relevant jurisdiction before obtaining any conflicts of
interest waivers during the probationary period; and (4) he shall pay the
actual costs of the disciplinary proceeding, including $2,500 under SCR 120,
within 30 days of this court’s order, if he has not done so already. The State
Bar shall comply with SCR 121.1

 

 

 

 

lt is 85 oRDERED.
\ ' ,c.J.
Douglas
Cm m
Cherry l
pif’/l€@/zwp .J. /A¢~` M` .J.
Pic ering j _ Hardesty

‘ Ma/ZG/'_\J /<lilg&é.€ .J.

ParraguirrU ' Stiglich

SuPREME Caum'
oF
NstoA

o) 1947A c®>

 

 

Case 1:18-mc-91490-PBS Document 7 Filed 11/20/18 Page 6 of 6

cc: Chair, Southern Nevada Disciplinary Panel
Gentile, Cristalli, Miller, Armeni & Savarese, PLLC
Bar Counsel, State Bar of Nevada
Kimberly K. Farmer, Executive Director, State Bar of Nevada
Perry Thompson, Admissions Office, U.S. Supreme Court

SuanME Coum
oF
NEvAoA

roy 1947A ®

 

 

 

